               EXHIBIT B




Case 3:20-cv-00641 Document 61-2 Filed 09/01/21 Page 1 of 7 PageID #: 872
                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                                  )
RAMSEY SOLUTIONS,                                           )
a Tennessee Limited Liability Company,                      )
                                                            )
        Plaintiff,                                          )
                                                            )    Case No. 3:20-cv-00641
v.                                                          )    Judge Aleta A. Trauger
                                                            )
MARRIOTT HOTEL SERVICES, INC.,                              )    JURY DEMAND
a Delaware Corporation;                                     )
                                                            )
        Defendant.                                          )
                                                            )
MARRIOTT HOTEL SERVICES, INC.,                              )
a Delaware Corporation,                                     )
                                                            )
        Counter-Plaintiff,                                  )
                                                            )
v.                                                          )
                                                            )
THE LAMPO GROUP, LLC d/b/a                                  )
RAMSEY SOLUTIONS,                                           )
a Tennessee Limited Liability Company,                      )
                                                            )
      Counter-Defendant.                                    )
______________________________________________


                             DECLARATION OF JENNIFER G. ALTMAN

        I, Jennifer G. Altman, declare under penalty of perjury under the laws of the United States,

28 U.S.C. §1746, that the following is true and correct:

        1.      My name is Jennifer G. Altman, I am over the age of 18 and am a partner in the law

firm of Pillsbury Winthrop Shaw Pittman, LLP (“PWSP”). My principal office is located at 600

Brickell Avenue, Suite 3100, Miami, FL 33131.




     Case 3:20-cv-00641 Document 61-2 Filed 09/01/21 Page 2 of 7 PageID #: 873
       2.      PWSP represents Plaintiff The Lampo Group LLC d/b/a Ramsey Solutions

(“Ramsey Solutions”) in the above-styled action. The suit was filed by Ramsey Solutions in July

of 2020. [Dkts. 1 and 10]. The Initial Scheduling Order was entered on October 19, 2020, setting

various deadlines including the date for parties to amend their pleadings as December 15, 2020.

[Dkt. 31]. The initial discovery cut-off was June 30, 2021 (Id.), although it was modified by

agreement of the parties. The Order Setting Case for Trial was entered the same day, with the trial

being initially set as February 15, 2022. [Dkt. 32].

       3.      Marriott served its First Request for Production on November 25, 2020, and its

Second Request for Production on March 1, 2021, the latter of which sought 75 categories of

documents. It served its First Set of Interrogatories that same day and then served its Second Set

of Interrogatories on March 28, 2021. Ramsey Solutions produced more than 16,000 documents

(totaling over 48,000 pages) between January and July 22, 2021. Ramsey Solutions also timely

served its responses to the interrogatories including many questions regarding its damages.

       4.      Ramsey Solutions served its First Request for Production on January 18, 2021, its

First Set of Interrogatories on June 23, 2021 (collectively, the “First Set of Discovery”); its Second

Request for Production on July 12, 2021, and its Second Set of Interrogatories on July 7, 2021

(collectively, the “Second Set of Discovery”). Marriott refused to provide any information

responsive to the Second Set of Discovery. Marriott did produce 1,975 documents (9,253 pages)

in response to Ramsey Solutions First Set of Discovery, 782 documents of which were just

produced on August 25, 2021, eight months after the discovery was served.

       5.      Ramsey Solutions timely filed its expert report on the issues on which it has the

burden of proof. Marriott has yet to file a rebuttal report responding to that report as it has asked

for extensions to the due date.



                                                  2
   Case 3:20-cv-00641 Document 61-2 Filed 09/01/21 Page 3 of 7 PageID #: 874
       6.      After Marriott did not serve an expert report on the issues on which it has the burden

of proof on June 25, 2021, Ramsey Solutions served the Second Set of Discovery. Ramsey

Solutions was seeking information regarding any actual damages Marriott suffered due to the

termination of the agreements that are the subject of the above-styled lawsuit.             Marriott’s

objections were served on August 10 and 6, 2021, respectively, in response to the Second Set of

Discovery. During the “meet and confer” on Marriott’s objections, the undersigned counsel

explained to counsel for Marriott, John Josefsberg, that she believes that the Court in this action

has the discretion to rule on the interpretation of the agreements including whether the liquidated

damages provisions are facially invalid irrespective of whether Ramsey Solutions asserted an

enforceability defense. The undersigned also pointed out that the discovery should be provided

under the liberal rules of discovery in any event, but Marriott refused to change its position.

       7.      Given the position taken by Marriott in response to the Second Set of Discovery,

the undersigned asked whether Marriott had any objection to Ramsey Solutions amending its

affirmative defenses. The undersigned provided Marriott with a copy of its motion and the

proposed amended pleading before filing.         After a telephonic “meet and confer,” Marriott

maintained its position that it would not consent to the proposed amendment. As a result, Ramsey

Solutions filed it Motion for Leave to Amend its Answer to Add Affirmative Defenses (the

“Motion”).

       8.      On the day the Motion was filed (August 9, 2021) [Dkt. 57], this Court entered its

Order Re-Setting the Trial to April 5, 2021. Ramsey Solutions immediately advised Marriott that

there was another scheduled trial on that date, so the parties began communicating with the court

to obtain alternative dates. Even before an alternate trial date was selected or confirmed, the parties

agreed that once a trial date was set, they would work backwards to re-set the pre-trial deadlines.



                                                  3
   Case 3:20-cv-00641 Document 61-2 Filed 09/01/21 Page 4 of 7 PageID #: 875
The Court re-set the trial to August 2, 2022, pursuant to the Unopposed Motion to Continue the

Trial [Dkt. 56], at which point Ramsey Solutions sent Marriott a proposed new schedule. Despite

the trial being one year in the future, Marriott agreed to adjust every deadline except the deadline

relating to amendment of pleadings. Specifically, on August 24, 2021, consistent with its

agreement to do so, Ramsey Solutions proposed the following new schedule given the new trial

date:

               Motions to Amend Pleadings.                     November 12, 2021
               Fact and Expert Discovery Cut-off               March 18, 2022
               Daubert Motions                                 April 15, 2022
               Mediation deadline                              April 22, 2022
               Dispositive Motions                             May 20, 2022
               Jury Instructions                               July 9, 2022

Marriott responded the next day indicating that it agreed to re-set all dates but refused to adjust the

date to permit amendment of pleadings. Specifically, Marriott stated: “Marriott will not agree to

resurrect the motion to amend deadline, which passed in December. If a party believes it has

sufficient grounds to amend the pleadings, the party should file an appropriate motion.”

        9.     Given that the parties agreed to move the pre-trial scheduling deadlines, the

undersigned filed the Motion believing that the scheduling issues would be addressed by a joint

motion once the dates were agreed upon. Thus, Ramsey Solutions was not ignoring or otherwise

failing to adhere to this Court’s rules, but, rather, as the communications attached to this motion

and the Motion itself confirm, the parties had already agreed prior to Ramsey Solutions filing the

Motion that the dates would be re-set.

        10.    As there was no discussion about whether a new date for amendment of the

pleadings would be included, they likewise did not exclude it, as the specific pre-trial matters were

not called out individually. Rather, it was simply agreed that the parties would work backwards

and reschedule the pre-trial deadlines given the new trial date. It was agreed that the undersigned


                                                   4
   Case 3:20-cv-00641 Document 61-2 Filed 09/01/21 Page 5 of 7 PageID #: 876
would provide the first draft, which she did. Mr. Josefsberg’s response was that Marriott would

agree to move every pre-trial deadline but would not agree to add a new date for amendment of

pleadings even though the trial had been rescheduled to August 2, 2022.

       11.     No depositions have been taken in this action. Marriott only recently produced

nearly 800 documents approximating about half of its total production, which will need to be

reviewed before Ramsey Solutions can begin deposing Marriott witnesses. This does not include

any documents that Marriott may later be required to produce in response to the Second Set of

Discovery.

       12.     Further, on July 26, 2021, Ramsey Solutions provided a Notice of Taking 30(b)(6)

deposition of Marriott with the specific topics (noticed for September 1, 2021). Ramsey Solutions

also provided the dates for the other witnesses employed by Ramsey Solutions. Marriott has not

yet taken or noticed any of the depositions of Ramsey Solutions’ witnesses.

       13.     Ramsey Solutions has acted in good faith and has been diligent in readying this

case for trial. Ramsey Solutions would be unfairly prejudiced if it were not permitted to add the

additional affirmative defenses given that the parties have a dispute on a significant issue of law;

as soon as Ramsey Solutions became aware of this disagreement on a point of law, it timely

engaged in the “meet and confer” process and thereafter sought relief from this Court.

       14.     Specifically, Ramsey Solutions is seeking to add a frustration of purpose

affirmative defense predicated on the identical facts as those underpinning its operative pleading,

so no new discovery or evidence is required to support that defense. The other two affirmative

defenses relate to the three liquidated damages provisions that Ramsey Solutions submits can be

adjudicated as a matter of law because they are facially invalid. Ramsey Solutions has cited

authority that supports this position. The only new evidence that presumably Marriott would want



                                                 5
   Case 3:20-cv-00641 Document 61-2 Filed 09/01/21 Page 6 of 7 PageID #: 877
to introduce (although it would be its choice) is that of any actual damages it sustained by the

terminations at issue. This information is readily available to Marriott, a publicly traded company,

and would create no burden whatsoever on Marriott. Indeed, it is Ramsey Solutions’ position that

the information should have been produced already in response to the Second Set of Discovery

(served well within the existing discovery deadline) irrespective of the Motion.

       15.     Moreover, given the rescheduled trial date of August 2, 2021, there is nearly a year

before this matter is to be tried. This is more than sufficient time to permit the amendment, and

for Marriott to produce the information and identify an expert if it chooses to do so. Certainly,

Ramsey Solutions will work cooperatively with Marriott just as it has done in the past. There will

be no need to move the trial or other deadlines if the pre-trial schedule is modified consistent with

the request to modify being submitted by Ramsey Solutions (all of which is agreed to by Marriott

except the date for amendment of pleadings).



September 1, 2021
                                                      Jennifer Altman




                                                 6
   Case 3:20-cv-00641 Document 61-2 Filed 09/01/21 Page 7 of 7 PageID #: 878
